STONE, J.-
The advertisement under which the lands in controversy were sold, describes the tract or lot as containing about 66 acres. It is not claimed, either in the pleadings or proof, that Bavis, the purchaser, did not get the quantity represented, and sold to him. Neither is it averred or proved that the strip of land, which Bavis alleges he lost, has any special value above, or even equal to the average of the tract'he purchased. The proof is, that the lost strip is without improvements, other than a fence, and that it is of very little actual value. If the complainant were to recover the lands he claims, or the value of that part which lies outside of his boundary, he would evidently get in quantity more than he bargained for.
In addition to this want of specific averments of injury, there is indefiniteness and contrariety in the proof, as to the representations made by Evans. Sandusky testifies that about January, 1873, soon after Bavis took possession, he, Bavis, knew his eastern boundary did not reach the public road; and that he stated Evans had thus pointed out his line to him. Other witnesses speak of Bavis’ early knowledge of the strip between him and the road, which his bond for title did not embrace. Yet, he waited near three years after his purchase, and until he had been sued for the purchase-money, before he asserted he had been deceived by Evans’ misrepresentation of the boundary. We think the complainant has failed, in every phase of his case, to make a case that would justify us in reversing the very careful decree of the Chancellor. — Kelly v. Allen, 34 Ala. 663 ; Fore v. McKenzie, Dec. Term, 1878.
Affirmed.